DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-19 are pending and have been examined.

Priority
The Examiner has noted applicant’s claim for foreign priority based on Japanese application number No. 2018-84000 filed on April 25, 2018 and Japanese Patent Application No. 2018-129159 filed on July 6, 2018. 
The examiner acknowledges that certified copies of Japanese application numbers No. 2018-84000 and 2018-129159 have been retrieved, as required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 9, 2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner.

Drawings
The drawings are also objected to as failing to comply with 37 CFR 1.84(p)(3) because Figures 1-2, 4-5, 7-8, 10, 12-14, 17, 20, 23-24 and 26 include letters which do not measure at least .32 cm. (1/8 inch) in height (see, e.g., some of the lowercase and 
The drawings are additionally objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference characters not mentioned in the description: 
Reference characters S9 shown in Figures 9 and 13 are not found in the detailed description.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
The recitations of the acronyms “D/A”, “I/V”, “A/D” and the term “D flip flop” recited in claims 1, 4, 7, 8 and 14-19 are stated, but not spelled out or defined in the specification (references herein to applicant’s “specification” are to the substitute specification filed May 9, 2019). For example, the acronyms “D/A”, “I/V” and “A/D” appear on pages 1-2, 4, 6, 8 and 12-23 of the specification. However, the specification does not define “D/A”, “I/V”, or “A/D or provide examples of what is meant by the acronyms. Also, the term “D flip flop” appears on pages 10-11 of the specification. However, the specification does not define “D flip flop” or provide examples of what is meant by the term.
The disclosure is also objected to because of the following informalities: 
Reference characters S9 shown in Figures 9 and 13 are not are not described in applicant’s specification (see, e.g., pages 7-10 describing FIG. 9 and pages 11-12 describing FIG. 13). Appropriate correction is required.

Claim Objections
Claims 1-19 are objected to because of the following informalities:
The recitations of the acronyms “D/A”, “I/V” and “A/D” in claims 1, 4, 7, 8 and 15-19 are stated, but not spelled out or defined in the claims or specification. While the acronyms are not defined or spelled out in Applicant’s specification, it appears that “D/A” stands for “digital-to-analog” and D/A” stands for “digital-to-analog”. Also, the recitations of a “D flip flop” in claims 7 and 14 are not spelled out or defined in the . Appropriate correction is required.
Line 2 of independent claim 15 recites “at least one of storage portions that includes memristors”, which is grammatically incorrect and appears to be missing words. The examiner suggests that two possible ways to address this objection would be to amend this claim to recite “at least one storage portion storage portion of a plurality of storage portions, the at least one storage portion including 
In the last limitation of claim 1, “the controller is configured to output a subtraction result of the subtractor as signal data” should recite “the controller is further configured to output a subtraction result of the subtractor as signal data” as the claim previously introduced “a controller configured to control the D/A converters”. For consistency, other recitations of “the controller is configured to” in claim 1 subsequent to the recitation of “a further configured to”. Appropriate correction is required.
In claim 2, which depends from claim 1, the recitation of “wherein: the controller is configured to intermittently perform the bias setting operation” should recite “wherein: the controller is further configured to intermittently perform the bias setting operation” as base claim 1 previously introduced “a controller configured to control the D/A converters”. For consistency, other recitations of “the controller is configured to” in dependent claims 3, 4, 6 and 7, which each depend directly or indirectly from claim 1, should read “the controller is further configured to”. Appropriate correction is required.
In the last limitation of claim 8, “the controller is configured to control the bias application amplifier” should recite “the controller is further configured to control the bias application amplifier” as the claim previously introduced “a controller configured to control the D/A converters”. For consistency, other recitations of “the controller is configured to” in claim 8 subsequent to the recitation of “a controller configured to control the D/A converters” should read “the controller is further configured to”. Appropriate correction is required.
In claim 9, which depends from claim 8, the recitation of “wherein: the controller is configured to intermittently perform the bias setting operation” should recite “wherein: the controller is further configured to intermittently perform the bias setting operation” as base claim 8 previously introduced “a controller configured to control the D/A converters”. For consistency, other recitations of “the controller is configured to” in dependent claims 10, 11, 13 and 14, which each depend directly or indirectly from claim 8, should read “the controller is further configured to”. Appropriate correction is required.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitations use a generic placeholder that is coupled with functional language 
a controller configured to control the D/A converters, the first latch circuit and the second latch circuit; in claims 1 and 8.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Regarding claims 1 and 8 and the above-noted three-prong test, the recited controller is a generic placeholder, configured to control the D/A converters, the first latch circuit and the second latch circuit is functional language, and there is no recitation in claims 1 or 8 of sufficient structure to perform the controlling.
 A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) limitation:
Regarding the above-noted controller claim limitation in claims 1 and 8, with reference to the block diagrams of FIGs. 1 and 2 depicting “An analog product-sum calculation circuit 1 of a neural network circuit”, pages 5-6 (lines 18-21, 30-31 and page 5, line 35-page 6, line 2) of Applicant’s specification state “An offset correction controller 11 corrects offset included in the output data of the A/D converter 8 by controlling the D/A converter 2 and the subtractor 9. An offset corrector 30 includes the subtractor 9 and the offset correction controller 11. … An enable signal EN output by the offset correction controller 11 is supplied to the other input terminal.” and “As shown in FIG. 1, the enable signal EN input to the D/A converter 2 (B) is a control signal Bias_DAC_select output from the offset correction controller 11.” With reference to the 
Since claims 1 and 8 are interpreted under 35 U.S.C. 112(f), and applicant’s specification describes that the recited controller is a component of the “analog product-sum calculation circuit … of a neural network circuit” of FIGs. 1 and 2 and pages 7 and 9 of the specification disclose that “FIG. 9 shows a circuit operation … when the bias side operation mode by the offset correction controller 11 is in ‘the initial operation’ (S2)” and “In the initial operation, the offset correction controller 11 controls each of the D/A converters 2 to output the reference voltage Vref to the drive amplifiers 3 (1) and 3 (2) while causing the drive amplifier 3 (B) to output the bias voltage having the opposite polarity. The offset correction controller 11 causes the first latch circuit 16 (1) to latch 
If applicant wishes to provide further explanation or dispute the examiner's interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1 recites “the bias voltage having the opposite polarity” (see, e.g., lines 27-28 of claim 1). There is insufficient antecedent basis for this limitation in this claim. Applicant previously introduced “a bias terminal for applying a bias voltage” in this claim (see, lines 24-25 of claim 1). However, no “bias voltage” having any “opposite polarity” (or any specified polarity) was previously introduced in this claim. It is unclear whether “the bias voltage having the opposite polarity” refers to the previously-introduced “bias voltage” applied by the previously-introduced “bias terminal”, or to another “bias voltage having the opposite polarity”, such as a bias voltage having an opposite polarity from the polarity of the previously-introduced “a bias voltage”. For the purposes of determining patent eligibility and comparison with the prior art, the examiner is interpreting the term “the bias voltage having the opposite polarity” as either the 
Independent claim 8 recites “conductance values of a differential pair of the memristors in the storage portion that apply the bias voltage are replaced in advance to reverse a polarity of the bias voltage” (see lines 31-33 of claim 8). It is unclear what the recited “conductance values” are being replaced with, or what event occurrence or time period the “in advance” limitation refers to, let alone how such a replacement causes the recited reversing of “polarity of the bias voltage”. Appropriate correction is required. 
Line 5 of independent claim 15 recites “voltage input terminals of the storage portion”. There is insufficient antecedent basis for this limitation in this claim. Applicant previously introduced “at least one of storage portions” in this claim (see, line 2 of claim 15). However, as noted above, the recitation of “at least one of storage portions” is grammatically incorrect. Further, no “storage portion” having any “voltage input terminals” (or any singular “storage portion”) was previously introduced in this claim. It is unclear whether “the storage portion” refers to a storage portion of the previously-introduced “at least one of storage portions” [sic – at least one storage portion of a plurality of storage portions] or to another “storage portion”. For examination purposes, the examiner is interpreting the term “voltage input terminals of the storage portion” as voltage input terminals of a single storage portion of the previously-introduced “storage portions”. Appropriate correction is required.  

Also, claims 2-7, 9-14 and 16-20, which depend from claims 1, 8 and 15, respectively, are rejected under 35 U.S.C. 112(b) as being indefinite under the same rationale as claims 1, 8 and 15.

Allowable Subject Matter
Upon overcoming all of the objections and rejections as discussed above in items 9 and 12-13, claims 1-19 would be allowable if amended to address the above-noted objections and rejections under 35 U.S.C. 112(b).
For example, with regard to independent claims 1 and 8, the prior art of record does not anticipate, nor do they render obvious in any reasonable combination to one of ordinary skill in the art at the time of Applicants' invention, the combination of recited limitations of claims 1 and 8, which both recite, inter alia, using respective similar language “A neural network circuit comprising:
a storage portion that includes memristors connected in a lattice shape, each of the memristors being a variable resistance element; … 

a plurality of drive amplifiers that are connected between the plurality of D/A converters and the plurality of voltage input terminals;
a plurality of I/V conversion amplifiers that are connected with a current output terminal of the storage portion, and are configured to convert a current flowing in the current output terminal into a voltage to output the voltage as a signal voltage;
a plurality of A/D converters configured to A/D-convert the signal voltage converted by the plurality of I/V conversion amplifiers; and
a plurality of offset correctors that are arranged in an output side of the plurality of A/D converters and are configured to correct an offset voltage generated in the I/V
conversion amplifiers, … and
a controller configured to control the D/A converters, the first latch circuit and the second latch circuit;
in performing a bias setting operation, the controller is configured to control the bias application amplifier to output the bias voltage having the opposite polarity, control each of the D/A converters to cause the drive amplifier other than the bias application amplifier to output the reference voltage, and also cause the first latch circuit to latch the output data of the A/D converter;
in performing a normal operation, the controller is configured to control the bias application amplifier to output the reference voltage, control each of the D/A converters to cause the drive amplifier other than the bias application amplifier to output the signal 
Also, for example, with regard to independent claim 15, the prior art of record does not anticipate, nor do they render obvious in any reasonable combination to one of ordinary skill in the art at the time of Applicants' invention, the combination of recited limitations of claim 15, which recites:
“A neural network circuit comprising: … storage portions that includes memristors connected in a lattice shape, each of the memristors being a variable resistance element;
a plurality of D/A converters that receive data to apply a signal voltage to a plurality of voltage input terminals of the storage portion;
a plurality of drive amplifiers that are connected between the plurality of D/A converters and the plurality of voltage input terminals;
a plurality of I/V conversion amplifiers that are connected with a current output terminal of the storage portion and are configured to convert a current flowing in the current output terminal into a voltage to output the voltage; and
a plurality of calculation units that include a plurality of A/D converters configured to A/D-convert the signal voltages converted by the plurality of I/V conversion amplifiers, wherein:
the A/D converter has a successive approximation type converter that includes a resistance string type D/A converter as a built-in D/A converter; and


Conclusion
The prior art made of record, listed on form PTO-892, and not relied upon, is considered pertinent to applicant's disclosure. 
For instance, Strachan et al. (U.S. Patent Application Pub. No. 2018/0114569 A1, hereinafter “Strachan”) discloses “a memory crossbar array [that] can be used to perform vector-matrix computations … The use of memristors at junctions or cross-point of the crossbar array enables programming the resistance” and “a crossbar array programmed to calculate node values. Memory cells of the crossbar array may be programmed according to a weight matrix.” [i.e., a storage portion including memristors connected in a crossbar array/lattice shape, each of the memristors being a variable resistance element] (See, e.g., Strachan, paragraphs 12-13). Strachan was filed October 31, 2017 and claims priority to PCT application no. PCT PCT/US2016/022052, filed March 11, 2016, and both of these dates are before the effective filing date of this application, i.e., April 25, 2018. Therefore, Strachan constitutes prior art under 35 U.S.C. 102(a)(2).
Also, for example, non-patent literature Bayat et al. ("Memristor-based perceptron classifier: Increasing complexity and coping with imperfect hardware." 2017 IEEE/ACM International Conference on Computer-Aided Design (ICCAD). IEEE, 2017: 549-554, hereinafter “Bayat”) discloses “using a 3-layer mixed-signal neuromorphic 
The examiner requests, in response to this office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s)  line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the reference cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111 (c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDY K BALDWIN whose telephone number is (571)270-5222. The examiner can normally be reached on Mon - Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on 571-272-7796. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 




/R.K.B./Examiner, Art Unit 2125

/KAMRAN AFSHAR/Supervisory Patent Examiner, Art Unit 2125